Exhibit 10.4

SPECIFIED CANADIAN RECEIVABLES SALE AGREEMENT

THIS SPECIFIED CANADIAN RECEIVABLES SALE AGREEMENT (this “Agreement”), dated as
of May 25, 2008 (the “Effective Date”), is by and between DEJ 98 FINANCE, LLC, a
Delaware limited liability company (“SPE”), and WOLVERINE TUBE, INC., a Delaware
corporation (“Wolverine”).

PRELIMINARY STATEMENT

SPE wishes to sell, transfer and assign to Wolverine the trade accounts
receivable listed on Exhibit A hereto which were acquired by SPE from Wolverine
Tube (Canada) Inc. (the “Specified Receivables”), and Wolverine wishes to
purchase the Specified Receivables from SPE on the terms and subject to the
conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Sale and Assignment.

(a) Subject to the terms and conditions of this Agreement and effective as of
the Effective Date, SPE does hereby sell, assign, transfer and convey, without
recourse, representation or warranty (except as specifically set forth in
Section 4 hereof), and Wolverine does hereby purchase and accept the assignment
and transfer from SPE, of all of SPE’s right, title and interest in and to the
Specified Receivables and all proceeds thereof. In consideration for such
transfer and assignment, Wolverine shall pay to SPE on the Effective Date,
CDN$2,500,000.00 (collectively, the “Purchase Price”).

(b) Wolverine hereby agrees that it shall have no recourse against SPE with
respect to the Specified Receivables or any portion thereof (except for recourse
against SPE for a breach of representation and warranty by SPE pursuant to
Section 4 hereof).

(c) At or before 5:00 p.m. (Toronto time) on the Effective Date, Wolverine shall
pay to SPE the Purchase Price in immediately available funds.

2. Effectiveness of this Agreement. This Agreement shall be effective as of the
Effective Date upon the satisfaction of all of the following conditions
precedent:

(a) One or more counterparts of this Agreement shall have been executed and
delivered by Wolverine and SPE;

(b) Each of the representations and warranties of SPE in Section 4 hereof shall
be true and correct; and

(c) SPE shall have received payment of the Purchase Price from Wolverine in
accordance with Section 1 above.

3. Further Assurances, Etc. At Wolverine’s expense, SPE hereby agrees to duly
authorize and deliver such Uniform Commercial Code financing statements,
applicable Canadian provincial security registration statements and such other
documents and to do such



--------------------------------------------------------------------------------

further acts and things, as Wolverine may reasonably request from time to time
in order to more fully effectuate the transactions contemplated by this
Agreement.

4. Representations and Warranties.

(a) SPE represents and warrants that it has the full limited liability company
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and that this Agreement has been duly and validly executed
and delivered by it (and assuming the due and valid execution and delivery
hereof by Wolverine) constitutes a legal, valid and binding obligation of SPE
enforceable against it in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization
or other similar laws of general application relating to or affecting the
enforcement of creditors’ rights or by general principles of equity.

(b) SPE hereby represents and warrants that it is transferring its right, title
and interest in and to the Specified Receivables and the proceeds thereof free
and clear of any lien, security interest or other adverse claim created or
granted by it. Except as set forth in the immediately preceding sentence, SPE
makes no representation or warranty or assumes any responsibility with respect
to the Specified Receivables.

5. Parties’ Intent. It is the express intent and understanding of the parties
hereto that this Agreement shall vest in Wolverine all right, title and interest
of SPE in and to the Specified Receivables and the proceeds thereof and that
this Agreement shall constitute a valid sale of the Specified Receivables and
the proceeds thereof by SPE to Wolverine, enforceable against all of SPE’s
creditors and purchasers, free and clear of all liens, security interests or
other adverse claims created by SPE; provided, however, that the foregoing
language in this Section 5 shall in no way be deemed to be a representation or
warranty as to such by SPE, it being understood that the only representations
and warranties of SPE are contained in Section 4 hereof.

6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW.

7. Miscellaneous. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

[Signature Pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Specified Canadian
Receivables Sale Agreement to be executed by their respective duly authorized
representatives.

 

DEJ 98 FINANCE, LLC By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Member, Board of Managers WOLVERINE TUBE, INC.
By:  

/s/ David A. Owen

Name:   David A. Owen Title:   Chief Financial Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFIED RECEIVABLES

 

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Alliance International

   2502    CD 674973    $ 272.34   

St. Jacobs, ON

      CL 689125      23,039.48          CL 690067      343.93          CL 690082
     174,737.93          CL 690408      63,390.60   

TOTAL

         $ 261,784.28   

Cello Products Inc.

   1069    LO 690505      54,029.80   

Cambridge, ON

      LO 690506      16,070.15          LO 690507      54,763.59   

TOTAL

         $ 124,863.54   

Elkhart Products Corp

   5054    CL 907090       $ 1,264.88

Elkhart, IN

      CL 907091         948.32       CL 907092         2,212.51       CL 907093
        1,813.85       CL 907094         221.02       CL 907095         2,209.10
      CL 907096         3,478.04       EC 907089         1,096.32       EC
907097         3,908.82       EC 907109         2,788.16       EC 688194        
99,919.79       EC 688371         33,403.34       EC 688374         49,578.31   
   EC 688375         19,389.19       EC 688377         17,968.83       EC 688638
        46,045.19       EC 688755         100,285.91       EC 689114        
27,037.59       EC 689313         101,282.51       EC 689474         15,594.31
      EC 689477         2,945.09       EC 689479         8,713.25       EC
689833         8,453.47       EC 689829         22,710.22       EC 689831      
  39,727.71       EC 689832         18,762.12

 

4



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Elkhart (cont’d)

   5054    EC 689871       12,499.23       EC 689872       14,481.13       EC
689873       4,952.65       EC 689874       8,429.22       EC 689876      
4,895.95       EC 689877       4,826.35       EC 689941       14,889.23       EC
689983       1,224.56       EC 689984       9,510.78       EC 690028      
4,840.37       EC 690029       5,363.71       LO 690036       12,759.46       EC
690130       12,125.87       EC 690131       5,718.80       EC 690132      
10,763.04       EC 690133       3,306.65       EC 690174       5,338.52       EC
690175       3,278.83       EC 690176       4,250.50       EC 690240      
13,502.60       EC 690241       20,440.75       EC 690243       8,954.65      
EC 690244       1,397.64       EC 690246       7,141.13       EC 690148      
5,183.73       EC 690239       15,994.42       EC 690242       10,751.25      
EC 690245       21,770.28       EC 690247       10,131.48       EC 690249      
7,237.60       EC 690250       11,437.31       EC 690251       13,832.23      
EC 690292       4,596.61       EC 690293       9,799.22       EC 690294      
15,478.65       EC 690297       8,440.07       EC 690355       2,677.81       EC
690356       5,006.21       EC 690357       3,836.66       EC 690360      
2,662.46       EC 690361       4,800.22       EC 690362       2,232.54       EC
690416       4,004.54       EC 690498       26,830.88       EC 690499      
8,755.82       EC 690500       2,470.89       EC 690501       3,721.95

 

5



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Elkhart (cont’d)

   5054    EC 690502         8,041.52       EC 690503         7,107.07       EC
690504         6,701.33       EC 690532         10,390.38       LO 690544      
  12,303.20       EC 690558         7,310.05       EC 690593         7,026.57   
   EC 690594         7,137.12       EC 690595         9,134.11       EC 690596
        35,635.62       EC 690597         13,383.12       EC 690598        
3,686.12       EC 690599         18,378.78       EC 690609         1,967.61   
   EC 690610         4,934.94       EC 690634         4,058.42       EC 690678
        3,398.55       EC 690693         14,028.06       EC 690733        
4,671.38       EC 690734         5,919.98       EC 690765         10,261.62   
   EC 690766         6,374.27       EC 690796         13,616.81       LO 690893
        12,743.98       EC 690947         49,834.78       EC 690948        
19,043.76       EC 690949         36,641.78       EC 690950         5,087.14

TOTAL

            $ 1,367,120.37

 

6



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

Wolseley Canada, Inc.

      CL 689506    $ 17,600.46   

Laval, QC

      Cl 689778      43,433.27          CL 689780      133,755.12         
CL 689878      6,929.46          CL 689880      5,952.21          CL 689918     
16,080.03          CL 689949      692.96          CL 689950      5,134.64      
   CL 689951      4,947.81          CL 689957      8,526.21          CL 689958
     25,623.44          CL 689959      8,298.77          CL 689963     
10,083.49          CL 689965      5,289.10          CL 689966      12,955.59   
      CL 690015      41,360.30          CL 690018      59,484.11         
CL 690021      40,996.47          CL 690633      420.57          CL 690643     
5,395.09          CL 690646      4,701.42          CL 690647      14,064.24   
      CL 690664      69,104.75          CL 690699      2,018.74         
CL 690704      1,202.22          CL 690705      3,639.27          CL 690721     
13,160.26          CL 690725      11,875.17          CL 690727      12,366.83   
      CL 690822      1,345.84          CL 690834      3,051.81          CL
690958      18,447.34          CL 690986      8,116.20          CL 691002     
24,183.15          CL 691006      12,227.72          CL 690671      38,615.88   
      CL 690980      12,830.45          CL 690981      2,371.72          CL
69068      1,088.90          CL 690076      9,901.54   

TOTAL

         $ 717,272.55   

 

7



--------------------------------------------------------------------------------

               INVOICE AMOUNT

CUSTOMER

   CCN    INVOICE #    CDN $    US $

W.C. Wood Co. Ltd.

      LO 690813       $ 65,942.23

Guelph, ON

      LO 690814         27,360.22

TOTAL

            $ 93,302.45

 

8